        Case 1:18-cv-04438-AT-BCM Document 293 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        6/8/20
MORGAN ART FOUNDATION LIMITED,
                Plaintiff,                               18-CV-4438 (AT) (BCM)
         -against-
MICHAEL MCKENZIE, et al.,
                Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
                Plaintiffs,                              18-CV-8231 (AT) (BCM)

         -against-                                       ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

         The Court has received and reviewed five letter-motions, all filed on May 26, 2020,

seeking to compel further responses to various written discovery requests, 1 and one additional

letter-motion, filed on June 5, 2020, seeking a preclusion order as to witnesses whose names

were recently disclosed pursuant to Rule 26(e). 2 The Court will conduct a telephonic discovery

conference as to all six motions on Friday, June 12, 2020, at 2:00 p.m. At that time, the parties

shall call 888-557-8511 and enter the access code 7746387. It is the Court's intention to resolve

these discovery disputes at the June 12 conference, based on the letters submitted, together with

any argument presented at the conference, unless a party shows good cause why more formal

briefing is required.



1
    Four of these letter-motions were filed by defendants Michael McKenzie and American Image
    Art: (1) Dkt. No. 270 in 18-CV-4438; (2) Dkt. No. 271 in 18-CV-4438; (3) Dkt. No. 272 in 18-
    CV-4438; and (4) Dkt. No. 274 in 18-CV-4438. One was filed by James Brannan, as personal
    representative of the Estate: Dkt. No. 273 in 18-CV-4438, Dkt. No. 108 in 18-CV-8231.
2
    The sixth letter-motion was filed by plaintiff Morgan Art Foundation as Dkt. No. 291 in 18-
    CV-4438.
      Case 1:18-cv-04438-AT-BCM Document 293 Filed 06/08/20 Page 2 of 2



       If and to the extent the parties require judicial assistance to resolve any additional

discovery disputes, they are not to file any further letter-motions between now and June 12.

Rather, the parties should be prepared to describe the new disputes – briefly – at the conference

on June 12, at which point the Court will determine whether, and on what schedule, written

submissions are required.

Dated: New York, New York
       June 8, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
